UJ. Bistsidobe

Hardy
teh bos co

Y
C Jifordt nite

Keun Xint, Caddy paper
Caged, Lban , ork
Daher , ballon,

Mas Comes Meyyrf-f
franf ffi, Oeler d 1 af

J Mn fu Ma LAL ”
Z- Oefenctan a Cranfiers é

; [airtel hes been pee
he weshes

bw hed @n Me
¥. Defrclaarty Keepo Db,
& Abts dafforsiy
(. inggy Merbek Me

Spur

far Jmeehhoares Filed z2nane cpage sf 2 bMeimaseeo

Coat W 3:/6-CV- 02165 - Nyg

fey! | Naned f- Kaseradengel?

 

Meg heiry p Onde Aefechn .

?
ho lrasioA K 38520 Respichputley Regutotrig His Cout fz

Sf

hun —&’ thr Keaton dbaftd.

canceac#tef af Lasunc C-C .

rnd oFher Sefevelends Concefonnd Ey Neonaideg Meroe).

bas Seo

, JS hay Me peng -
hyp on por [  & 7

fren Lentil Neokilh lasees haf Lexa hum ontehe .

SO, Diowdu's 222 Be Pehle, Aeprssiin, P.T. 5.2,

 

Deseprateated (S-4 Z)

derccerhly Henptly LE «
/:
7. Defencliontc i8dte-Sateatite Capea feo ig Pgh, pease:

g Hawk Conotonthy Report Hero vena oy Defendondl : defendant dupe a's
ard depersucrs Sate Ha if -/ haut Ors Cnmplaccdy Weslo 4 a

/ hig toehict avd
Y Hand} Emokenbly decffrrileo A raeumrtts Kepeorreny Sheff Qyttict @
Acterac Alen pets a Keapouta :

/O. Hiaivdaf am A oreabaore! fece | Au) Weel decry and Lp.

Te Phe Keaxnd axe obeue leurs] “ Reapchfptly Heeaduig wth the Cut
fo pron Ye he Aun hia LEA 4 fukiecha ;

Kegel Yd Hef:
/

Tuas Creo

 
